Citation Nr: 0106995	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  94-02 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, 
Arizona


THE ISSUE

Entitlement to annual clothing allowance under 38 U.S.C.A. 
§ 1162 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel







INTRODUCTION

The veteran had active military service from December 1940 to 
October 1945, and from December 1945 to February 1962.

The current appeal arose from a September 1993 decision of 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Tucson, Arizona, wherein entitlement to a clothing 
allowance was denied.  

The Board of Veterans' Appeals (Board) in July 1997 remanded 
the case for further development.  

In October 2000 the MC affirmed the denial of entitlement to 
a clothing allowance.

The case has recently been returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran is prescribed Anusol-HC cream for his 
service-connected hemorrhoidectomy with partial loss of 
sphincter control.

2.  The Anusol-HC is not shown to have caused irreparable 
damage to the veteran's outer garments.


CONCLUSION OF LAW

The criteria for entitlement to annual clothing allowance 
under 38 U.S.C.A. § 1162 (West 1991) have not been met.  
38 U.S.C.A. §§ 1162, 5107 (West 1991); 38 C.F.R. § 3.810 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The VA in 1962 granted service connection for hemorrhoids and 
a noncompensable rating under Diagnostic Code 7336 effective 
the day following the veteran's separation from active 
service.  The rating was increased to 10 percent in 1980.  
The increase to 60 percent in 1982 under Diagnostic Codes 
7336-7332 on account of frequent involuntary bowel movements 
has remained in effect.  At a hearing in connection with the 
1982 claim for increase, he testified that he soiled his 
clothes daily and his spouse stated that he stained all his 
underclothing and some trousers (transcript 2-4).  
Thereafter, the record in 1984 and 1985 shows he was 
prescribed triamcinolone cream for the anal area.  The use of 
hydrocortisone cream for this area was mentioned in 1988.  
His VA examinations in the mid and late 1980's mention the 
principal complaint of excessive leakage.

The record shows that the veteran early in 1992 submitted a 
VA Forms 21-8678 (Application for Annual Clothing Allowance 
(Under 38 U.S.C. 362)).  He claimed this entitlement based on 
use of hydrocortisone acetate cream for hemorrhoids.  The 
eligibility determination (VA Form 21-8679) forms show his 
entitlement was approved effective from August 1991, but that 
future eligibility had to be authorized.  There was a January 
1992 VA prescription form signed by a VA physician with a 
note seeking help for the veteran to obtain a clothing 
allowance for his problem with fecal incontinence. 

The veteran returned a July 1993 VA form letter he was sent 
to establish reauthorization of the clothing allowance.  He 
requested the clothing allowance based on the use of 
"Anusol-HC 25% hydrocortisone acetate cream" for "fecal 
incontinence hemorrhoidectomy condition".  The eligibility 
determination form dated in September 1993 shows that his 
claim was disallowed, and that a pharmacist stated this 
product did not permanently stain clothing.  

A December 1993 note indicated that a VA pharmacist had been 
informed by the product manufacturer that the medication 
would not permanently stain clothing, that it would wash out 
with regular laundry detergent and that it had a water 
soluble base.

The veteran submitted a VA outpatient report from February 
1994 that noted he had stained clothing with him.  The report 
noted that he complained of worsened fecal incontinence in 
the previous five years, and that he previously had a VA 
clothing allowance.  He disagreed with the assertion of the 
VA pharmacist and the product manufacturer that the Anusol 
cream did not stain, based on his under and outer garments 
that he claimed had been permanently stained.  He said it was 
his belief that the staining resulted from the merger of the 
cream and the bowel substance.  

In response to the Board remand, the Chief, VA Pharmacy 
Service responded in July 1999 that Anusol Hemorrhoidal Cream 
was white and did not appear to stain clothing.  The 
pharmacist noted this had been verified when the Chief of 
prosthetics had inquired about the cream's properties.  It 
was reported that a test of three undergarments found no 
staining occurred.  The pharmacist also stated that "white 
creams" by pharmaceutical nature were commonly soluble in 
soapy water and did not normally stain clothing.  

In April 2000, the veteran submitted a copy of the February 
1994 VA clinical record with a letter that argued the 
previously recited belief that Anusol hemorrhoidal cream 
merged with fecal matter to cause permanent staining of his 
clothing.  In August 2000 the same pharmacist opined that 
Anusol-HC cream was not responsible for staining the 
veteran's clothing.


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)).  
38 C.F.R. § 3.151.


The Secretary under regulations which the Secretary shall 
prescribe, shall pay a clothing allowance of $546 per year to 
each veteran who - (1) because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the Secretary 
determines tends to wear out or tear the clothing 
of the veteran; or 

(2) uses medication which (A) a physician has prescribed for 
a skin condition which is due to a service-connected 
disability, and (B) the Secretary determines causes 
irreparable damage to the veteran's outergarments.  
38 U.S.C.A. § 1162.

Except as provided in paragraph (d) of this section a veteran 
who has a service-connected disability, or a disability 
compensable under 38 U.S.C. 1151 as if it were service-
connected, is entitled, upon application therefor, to an 
annual clothing allowance as specified in 38 U.S.C. 1162. The 
annual clothing allowance is payable in a lump sum, and the 
following eligibility criteria must also be satisfied:

(1) A VA examination or hospital or examination report from a 
facility specified in Sec. 3.326(c) discloses that the 
veteran wears or uses certain prosthetic or orthopedic 
appliances which tend to wear or tear clothing (including a 
wheelchair) because of such disability and such disability is 
the loss or loss of use of a hand or foot compensable at a 
rate specified in Sec. 3.350(a), (b), (c), (d), of (f); or

(2) The Chief Medical Director or designee certifies that 
because of such disability a prosthetic or orthopedic 
appliance is worn or used which tends to wear or tear the 
veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability irreparable damage is 
done to the veteran's outergarments. For the purposes of this 
paragraph 
"appliance" includes a wheelchair.

(b) Effective August 1, 1972, the initial lump sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements of paragraph (a) of this section as 
of that date. Subsequent annual payments for those meeting 
the eligibility 
requirements of paragraphs (a) of this section will become 
due on the anniversary date thereafter, both as to initial 
claims and recurring payments under previously established 
entitlement.

(c)(1) Except as provided in paragraph (c)(2) of this 
section, the application for a clothing allowance must be 
filed within 1 year of the anniversary date (August 1) for 
which entitlement is initially established, otherwise, the 
application will be acceptable only to effect payment of the 
clothing allowance becoming due on any succeeding anniversary 
date for which entitlement is established, provided the 
application is filed within 1 year of such date. The 1-year 
period for filing application will include the anniversary 
date and terminate on July 31 of the following year.

(2) Where the initial determination of service connection for 
the qualifying disability is made subsequent to an 
anniversary date for which entitlement is established, the 
application for clothing allowance may be filed within 1 year 
from the date of notification to the veteran of such 
determination.

(d) If a veteran is incarcerated in a Federal, State, or 
local penal institution for a period of more than 60 days and 
is furnished clothing without charge by the institution, VA 
shall reduce the amount of the annual clothing allowance by 
1/365th of the amount otherwise payable for each day the 
veteran was incarcerated during the 12-month period preceding 
the anniversary date for which entitlement is established. No 
reduction shall be made for the first 60 days of 
incarceration.  38 C.F.R. § 3.810.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


Analysis

Initially, the Board has not overlooked the potential 
application of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), but finds the record is adequate for a determination 
in the matter at issue.  The veteran has been advised of the 
evidence, specifically the professional opinions obtained in 
1993, 1999 and 2000, in the statement of the case and 
supplemental statements of the case, respectively.  He has 
maintained, essentially, that his own belief supports his 
claim and neither he nor his representative has indicated at 
any stage in this appeal that professional opinion supports 
the claim.  

The veteran filed a specific claim in the form prescribed by 
the Secretary for the annual clothing allowance and he was 
paid this allowance in 1991 and 1992.  However, VA did not 
consider his eligibility continuing and future eligibility 
required authorization.  In essence, he filed the initial 
claim in 1992 and VA made the determination for annual 
payment for the prior and current year.  



The veteran may receive a clothing allowance where a service-
connected disability requires wear or uses a prosthetic or 
orthopedic appliance that VA determines tends to wear out or 
tear the clothing.  An alternative basis is where there is a 
service-connected skin condition and VA determines that 
medication for it, which a physician has prescribed, causes 
irreparable damage to the veteran's outergarments.  This is 
payable in a lump sum.  38 U.S.C.A. § 1162; 38 C.F.R. 
§ 3.810.  

The Board chooses to presume without argument that the 
Anusol-HC cream is prescribed for a service-connected skin 
disability.  However, the claim for the clothing allowance 
fails because the veteran has not established the second 
element of the test.  He has not added competent evidence to 
support his belief that the Anusol-HC cream has caused 
permanent staining of outerclothing.  The Board has not 
ignored the testimony directed to staining and the outpatient 
record noting his presentation with stained clothing.  
However, the existence of staining does not establish its 
cause.  On several occasions professional staff at VA 
reviewed this claim and in each instance found no support for 
the veteran's belief that Anusol-HC cream caused permanent 
staining.  After he was advised of this evidence, he offered 
no comparable evidence to contradict the conclusions offered 
by the VA staff members who in part relied on information 
from the product manufacturer.

The record does not contain competent evidence that supports 
the claim or is in relative equipoise on the matter.  In 
either event, the appellant would prevail.  Here a 
preponderance of the evidence is against a claim and the 
claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board must observe that VA pharmacists gave 
careful consideration to the claim.  Their opinions against 
the claim were based on an understanding of the composition 
of the medication and the manufacturer's information.  They 
would seem to be specially qualified with their expertise or 
training in pharmacology.  


The veteran offered only his belief in opposition which is 
nothing more than a lay opinion on a matter reasonably 
requiring expertise that he does not claim to possess.  The 
VA outpatient record from early 1994 merely noted he had 
presented with stained clothing.  And, the earlier medical 
statement on behalf of his entitlement in 1992 cited his 
incontinence, rather than the Anusol-HC cream in support of 
the claim.  

In essence there is no material evidence favorable to the 
claim from any professional to establish an approximate 
balance of competent evidence for and against the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Owens v. 
Brown, 7 Vet. App. 429, 432-3 (1995) and Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  


ORDER

Entitlement to annual clothing allowance under 38 U.S.C.A. 
§ 1162 (West 1991) is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

